UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                              YOB, MORAN, and BURTON
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                   Staff Sergeant CHRISTOPHER L. BAXTER
                          United States Army, Appellant

                                   ARMY 20100487

                            Headquarters, Fort Bliss
                        Michael J. Hargis, Military Judge
                Colonel Michael J. Benjamin, Staff Judge Advocate


For Appellant: Mr. Frank J. Spinner, Esquire (argued); Lieutenant Colonel Peter
Kageleiry, Jr., JA; Mr. Frank J. Spinner, Esquire (on brief).

For Appellee: Captain Jessica J. Morales, JA (argued); Lieutenant Colonel Amber J.
Roach, JA; Major Catherine L. Brantley, JA; Captain Jessica J. Morales, JA (on
brief).


                                   20 February 2013
                              -----------------------------------
                                OPINION OF THE COURT
                              -----------------------------------

MORAN, Judge:

       A panel of officer and enlisted members, sitting as a general court-martial,
convicted appellant, contrary to his pleas, of two specifications of maltreatment and
one specification of forcible sodomy, in violation of Articles 93 and 125, Uniform
Code of Military Justice, 10 U.S.C. §§ 893, 925 (2006) [hereinafter UCMJ]. The
panel sentenced appellant to a dishonorable discharge, confinement for three years,
forfeiture of all pay and allowances, and reduction to the grade of E-1. The
convening authority approved the sentence as adjudged.

      Appellant’s case is before this court for review under Article 66, UCMJ.
Appellant raised three assignments of error, one of which merits discussion.
Appellant alleges the military judge erred “by failing to instruct the members that
mistake of fact is a defense to sodomy by force.” After considering the record of
BAXTER—ARMY 20100487

trial, the parties’ pleadings, and the matters discussed during oral argument, we
disagree with appellant.

                                                                 BACKGROUND

        After graduating from Advanced Individual Training in September 2007,
Specialist (SPC) SK’s first duty station was Korea. 1 Appellant served as SPC SK’s
first-line supervisor at the 121st Combat Support Hospital dining facility (DFAC) in
Yongsan Garrison, South Korea. Specialist SK saw appellant on a daily basis.

       In early December 2007, appellant called SPC SK into his office because “he
just wanted to talk to [SPC SK] about [her] personal life and how things were
going.” During this discussion, appellant asked SPC SK if she “had ever been with a
black guy.” Appellant also asked SPC SK if she “would ever fuck him.” SPC SK
was shocked by this conversation. She testified that she told appellant she had a
boyfriend and did not want to ruin their relationship. However, SPC SK did not
immediately report this conversation to anybody because she “was scared that people
would think that [she] was lying about it because he was [a non-commissioned
officer (NCO)] and [she] thought that if [she] were to say something, that they
would take his side over [hers] because [she] was new in the military.” Specialist
SK also thought that appellant would leave her alone after she rebuffed his
advances.

                                                          SPC SK’s Version of the Sodomy

       Specialist SK testified a subsequent incident occurred in December 2007.
Specialist SK and a fellow junior enlisted soldier were working at the DFAC.
Around lunchtime, SPC SK’s co-worker was working in the front of the DFAC
serving customers. Specialist SK was in the back cleaning and preparing food. At
some point, appellant informed SPC SK that he needed her help in the supply room
to get items for food preparation. Specialist SK complied and walked into the
supply room ahead of appellant. Appellant let the door shut behind them.

       Specialist SK described the door to the supply room as being a big
windowless metal door “about five inches thick.” The walls in the supply room
“were about four or five inches thick.” In addition, SPC SK testified that two loud
fans constantly ran in the DFAC, which would make it difficult for a soldier in the
serving area to hear what was going on in the back of the DFAC. Specialist SK
estimated the path in the supply room was “about two to two and a half feet wide”
because there were shelves with food on both sides of it. The supply room door
automatically locked after entry, and one could only access the supply room with a


                                                            
1
    Specialist SK was a Private (E-2) at the time.

                                                                        2
BAXTER—ARMY 20100487

key. Only certain soldiers possessed a key to access the supply room, such as the
staff duty NCO, the supply NCO, and the DFAC NCOIC.

       After asking appellant what help he required, appellant responded “[y]ou
know you want to suck my dick.” Specialist SK was shocked and became scared at
that point, and she told appellant that she would report him. Appellant responded by
saying “I don’t think you will.” At that point, appellant pulled down his pants to
about mid-thigh level. Appellant then grabbed SPC SK’s shoulders and pushed her
down towards his erect penis. Specialist SK tried to resist, but appellant put his
hand on the back of SPC SK’s head and continued to pull her head towards him.
Specialist SK fell to the ground, and she gave up resisting appellant because he was
stronger than she. Again, appellant began pulling SPC SK’s head towards him.
Specialist SK then recounted the following:

             I looked up to him to tell him, “No, I don’t want to,” and
             when I had opened my mouth is when he had put his penis
             inside of my mouth then proceeded to move my head back
             and forth.

       Nonetheless, SPC SK attempted to stop and resist again, but appellant stated
“[y]ou know you like it.” Appellant next told SPC SK to “[g]o deeper.” After a
couple of minutes, appellant let go of the back of SPC SK’s head and instructed her
“to stand up, turn around, get against the wall, and pull [her] pants down.”
Specialist SK did so because she “didn’t want to get hurt.” Appellant started
approaching SPC SK. However, at that exact time, SPC SK’s co-worker entered the
back area and yelled for help out in the front serving area. Hearing this, SPC SK
pulled her pants up and turned around. Appellant stepped aside, let SPC SK out of
the supply room, and instructed her to help her co-worker. Appellant also stated that
they would “finish this later.”

                        Appellant’s Version of the Sodomy

       Appellant spoke with agents from the U.S. Army Criminal Investigative
Command (CID) twice in response to SPC SK’s eventual complaint. After initially
denying any sort of sexual contact with SPC SK, appellant presented a completely
different account of what occurred in the supply room during a videotaped statement
introduced as Prosecution Exhibit (PE) 2.

       In the videotaped statement, appellant admitted that oral sex occurred, but
only because SPC SK initiated it. According to appellant, SPC SK approached him
in the supply room, grabbed his groin, and stated that she wanted to see his penis.
Appellant complied and exposed his penis to SPC SK. Specialist SK then got down
on her knees by her own volition and started performing oral sex on appellant.
Appellant stated his hands were at his sides during the entire sexual encounter.


                                          3
BAXTER—ARMY 20100487

After performing oral sex on appellant for a couple of minutes, appellant told CID
that SPC SK stated she wanted to have sexual intercourse. She then proceeded to
lower her pants; however, nothing else occurred between the two because SPC SK
was menstruating.

       In the videotaped statement, appellant also stated that he did not enjoy the
oral sex SPC SK provided. Moreover, appellant adamantly denied using any force
and denied directing SPC SK to perform oral sex on him. Appellant specifically
ended the interrogation by stating that he did not put his hand on SPC SK’s head
while she performed oral sex on him.

       The next day appellant provided a written statement to CID. This statement
was introduced into evidence as PE 4. 2 Prosecution Exhibit 4 provided, in pertinent
part, the following:

                             Q: Who initiated oral sex between you and SPC [SK]?

                             A: She did.

                             ...

                             Q: Did [SPC SK] give you any indication that she did not
                             want to continue giving you oral sex?

                             A: At one point she stopped and told me that she was
                             tired.

                             Q: What happened next?

                             A: I put my hand on her head and told her to go deeper.

                             ...

                             Q: What did you take it to mean when she told you that
                             she was tired?

                             A: That she needed a break.

                             Q: Did you force her to continue to perform oral sex on
                             you when you guided her head to your penis?


                                                            
2
 Before this court, appellant now asserts that PE 4 raises the issue of mistake of fact
as to consent. However, appellant did not raise this argument at trial.

                                                               4
BAXTER—ARMY 20100487

             A: Yes, I may have forced her to continue by guiding her
             head back to my penis, but not to the extent that she is
             saying. I didn’t hold her head with my hand. I didn’t tell
             her or threaten her to continue. Looking at it now I see
             that maybe we couldn’t [sic] have continued. Or maybe
             she should have been more clear to me, like saying stop or
             I don’t want to continue.

             Q: How long did she perform oral sex on you after you
             guided her head to your penis?

             A: About a minute.

             Q: Why did she stop after a minute of giving you oral
             sex?

             A: I asked her to because it was not pleasurable to me.

             Q: After she stopped, what happened next?

             A: She turned around and pulled off her pants and panties
             down and said something to the effect of lets have sex.

             Q: Did you hold SPC [SK] down by her shoulders when
             she was performing oral sex on you?

             A: No.

             Q: Did you physically do anything to her to force her to
             continue to perform oral sex on you?

             A: No.

                                  Trial Proceedings

       At trial and before this court, appellant asserted that he involuntarily provided
the statement introduced as PE 4. The military judge denied appellant’s motion to
suppress PE 4 as being involuntarily made. Nonetheless, appellant’s civilian
defense counsel did argue the unreliability of PE 4 during his closing argument:

             Members, I would like to briefly talk to you about
             statements that the government has admitted into evidence
             and there is two sets of statements. . . . Now, members,
             we know what happened in [PE 2] because it was


                                           5
BAXTER—ARMY 20100487

                             recorded. . . . Now the government admits another
                             statement [PE 4] from six hours. . . . We don’t know what
                             happened during those six hours. It wasn’t recorded. If
                             you go back and look at the statement, [appellant]
                             indicates that, yes, he was promised something or forced
                             to make a statement right there in this statement the
                             government introduced. . . . He wrote in, “Yes. I was
                             promised or forced to make this statement.” And even
                             after six hours, six hours where we don’t know what
                             happened because it wasn’t recorded, there is not a, “Yes,
                             I did it.” But ask the government yes is (sic), “After we
                             consensually started it, she indicated she was tired and I
                             may have forced her.” Not, “I did.” “I might have.”
                             After six hours, “I might have forced her to continue. . . .”
                             Members, as you go back through, it’s the first statement
                             that carries the weight. It’s the first statement that you
                             know what happened. It’s the first statement you can
                             actually see and see in his own words. It’s not the
                             statement that he must come back and resign the next day
                             because CID made a mistake.

       Appellant’s theory and trial strategy were evident from the outset of the case.
During opening statements, appellant’s civilian defense counsel characterized SPC
SK’s allegations as inconsistent, illogical, false, and unsupported by the evidence.
Appellant’s civilian defense counsel pointed out that SPC SK did not yell or cry for
help during the encounter despite the fact that another soldier was present, nor did
she strike appellant in the groin or otherwise try to resist him.

      In addition, at two separate Article 39(a), UCMJ, sessions during appellant’s
court-martial, appellant’s civilian defense counsel informed the military judge that
consent was going to be the defense in this case.

       Likewise, at an Article 39(a), UCMJ, session, the focus of which was findings
instructions, appellant's civilian defense counsel affirmatively declined an
instruction on the lesser-included offense of consensual sodomy, and did not request
a mistake of fact instruction for the forcible sodomy offense. See Dep't of Army
Pam. 27-9, Legal Services: Military Judges' Benchbook, para. 3-51-2, note 20, &
para. 5-11-2 (1 Jan. 2010). 3 After the military judge reviewed with the parties the
instructions he planned to give the panel, appellant's civilian defense counsel did not
                                                            
3
 The military judge determined, in consideration of Lawrence v. Texas, 539 U.S.
558 (2003), that consensual sodomy was a lesser-included offense in this case, and
did, therefore, provide the lesser-included offense instruction. Cf. United States v.
Marcum, 60 M.J. 198 (C.A.A.F. 2004).

                                                               6
BAXTER—ARMY 20100487

object to the lack of instruction concerning mistake of fact as to consent. In his
subsequent instructions to the panel, the military judge did not give a mistake of fact
instruction sua sponte.

       During his closing argument, appellant’s civilian defense counsel again
stressed that SPC SK’s allegations were inconsistent, illogical, false, and
unsupported by the evidence. Again, appellant’s civilian defense counsel pointed
out that SPC SK did not scream, bite appellant’s penis, or otherwise strike him in the
groin. Defense counsel argued the government did not produce any corroborating
evidence. Defense counsel then identified SPC SK’s motive to fabricate, i.e., she
did not want her boyfriend to find out that she had consensually performed oral sex
on appellant. In addition, defense counsel discussed the fact that SPC SK did not
report this attack until after a year and a half had passed. In contradistinction,
defense counsel emphasized appellant’s extensive “good soldier” defense and the
evidence of SPC SK’s character for untruthfulness. Finally, defense counsel
highlighted the fact that appellant had continually asserted the purely consensual
nature of the encounter in PE 2. At no time did appellant’s defense counsel assert or
even imply that appellant mistakenly believed SPC SK had consented to the oral sex
that occurred between the two of them.

                                        LAW

       Whether the military judge instructed the panel properly is a question of law
that we review de novo. United States v. Maynulet, 68 M.J. 374, 376 (C.A.A.F.
2010). While a military judge has “substantial discretionary power” in deciding to
issue a panel instruction, he or she must instruct on an affirmative defense, sua
sponte, if the evidence reasonably raised it. Id. “The test whether an affirmative
defense is reasonably raised is whether the record contains some evidence to which
the court members may attach credit if they so desire.” Id. (quoting United States v.
Davis, 53 M.J. 202, 205 (C.A.A.F. 2000)). Some evidence can be “raised by
evidence presented by the defense, the prosecution, or the court-martial.” United
States v. Hibbard, 58 M.J. 71, 73 (C.A.A.F. 2003) (quoting Rule for Courts-Martial
[hereinafter R.C.M.] 916(b) discussion). Moreover, “the accused’s right to an
instruction on a defense is not waived by the absence of a request.” United States v.
Sellers, 33 M.J. 364, 368 (C.M.A. 1991) (citing United States v. Taylor, 26 M.J.
127, 129 (C.M.A. 1988)). “However, even if an affirmative defense is reasonably
raised by the evidence, it can be affirmatively waived by the defense.” United
States v. Gutierrez, 64 M.J. 374, 376 (C.A.A.F. 2007) (citations omitted).

       “The defense theory at trial and the nature of the evidence presented by the
defense are factors that may be considered in determining whether the accused is
entitled to a mistake of fact instruction, but neither is dispositive.” Hibbard, 58
M.J. at 73 (citations omitted). In determining whether a mistake of fact as to
consent instruction is warranted, this court should assess “the manner in which the


                                           7
BAXTER—ARMY 20100487

issue was litigated as well as the material introduced into evidence at trial.” Id. at
76 (citation omitted). “Although it is not necessary to present evidence of a mistake
of fact in the defense case on the merits or to discuss such evidence in closing
argument in order to obtain an instruction in a proper case, . . . , it is appropriate for
an appellate court to take into account the absence of such a presentation in
assessing the significance of the evidence.” Id.

        “When an accused is charged with a crime in which knowledge or intent is
material as to an element, ‘it is a defense to an offense that the accused held, as a
result of ignorance or mistake, an incorrect belief of the true circumstances such
that, if the circumstances were as the accused believed them, the accused would be
not guilty of the offense.’” Hibbard, 58 M.J. at 72 (quoting R.C.M. 916(j)). If the
accused is facing a general intent crime such as forcible sodomy, “the ignorance or
mistake must have existed in the mind of the accused and must have been reasonable
under all the circumstances.” Id. (quoting R.C.M. 916(j)). Stated differently,
appellant’s mistaken belief as to consent must be both subjectively honest and
objectively reasonable under the circumstances. United States v. Jones, 49 M.J. 85,
91 (C.A.A.F. 1998).

       If it is determined that the military judge should have given a mistake of fact
instruction, “the test for determining whether this constitutional error was harmless
is whether it appears ‘beyond a reasonable doubt that the error complained of did not
contribute to the verdict obtained.’” United States v. DiPaola, 67 M.J. 98, 102
(C.A.A.F. 2008) (quoting Chapman v. California, 386 U.S. 18, 24 (1967)). In other
words, “[i]s it clear beyond a reasonable doubt that a rational jury would have found
the defendant guilty absent the error?” Id. (quoting Neder v. United States, 527 U.S.
1, 18 (1999)).

                                     DISCUSSION

        The facts of appellant’s case present a clear, unambiguous dichotomy between
actual consent and mistake of fact as to consent. Appellant’s case is not the “mixed
message” fact pattern present in DiPaola. See DiPaola, 67 M.J. at 102 (finding
error because “the record reveals a ‘mixed message’ evidentiary situation which,
when considered in conjunction with defense counsel’s ‘mixed message’ theme in
his opening and closing statements and his request of a mistake-of-fact instruction,
comprises ‘some evidence’ of a mistake of fact that the panel could attach credit to
if it so desired.”). Instead, appellant’s case focused on SPC SK’s lack of credibility
and the assertion that she initiated a consensual sexual encounter.

        The dichotomy present in appellant’s case between consent and mistake of
fact is illustrated in the analysis offered by our superior court in United States v.
Buckley:



                                            8
BAXTER—ARMY 20100487

             [T]he defense of mistake of fact was not raised by the
             evidence. There were only two possible versions of what
             happened to Victim A, in the barracks room, both were
             presented to the members. The Victim A testified that
             appellant raped her as she slept. Appellant maintained
             that he engaged in consensual sexual intercourse with
             Victim A on three separate occasions. If the members
             believed appellant's version, the victim consented three
             times. There was no middle ground and no evidence that
             appellant received a “mixed message” of consent or non-
             consent.

United States v. Buckley, 35 M.J. 262, 264 (C.M.A. 1992) (citation and internal
punctuation marks omitted). Given the record “and in view of the absence of any
defense contention at trial that there was a reasonable mistake of fact and the
absence of any request for instructions thereon, we are convinced that this defense
was not raised at trial.” Id. (quoting United States v. Peel, 29 M.J. 235, 242
(C.M.A. 1989)).

       Similar to Buckley, there was no middle ground present in appellant’s case.
Since only actual consent was at issue in appellant’s trial, “a mistake-of-fact
instruction is not warranted where the evidence raises and the parties dispute only
the question of actual consent.” United States v. Willis, 41 M.J. 435, 438 (C.A.A.F.
1995). While appellant’s defense counsel did bring up SPC SK’s lack of credibility,
her character for untruthfulness, her motive to fabricate, and the fact that appellant
was a good soldier, this evidence did not change the fact that appellant’s case was
essentially a “he said / she said” case. If the panel believed SPC SK, appellant
committed forcible sodomy. If the panel believed appellant, the sodomy was
consensual. Based upon the evidence presented and the manner in which it was
used, there was no middle ground for mistake of fact to enter.

       In this regard, the facts of appellant’s case can be contrasted with the
“borderline” facts in Sellers, 33 M.J. 364. At trial, Sellers “vigorously contended
that Airman [ML] had in fact consented to the intercourse in her room.” Id. at 368.
At no point in the trial did the defense indicate they were relying on mistake of fact.
Id. In fact, “the defense implied that Airman [ML] was embarrassed because others
became aware that she had engaged in intercourse with Sellers and, therefore, she
had claimed that he had raped her.” Id. On appeal, Sellers claimed that the military
judge should have given an instruction as to mistake of fact. Id. The court provided
the following discussion:

             The present case is borderline. Many of the
             circumstances—such as the two previous incidents of
             sexual intercourse—not only tend to show that Airman


                                           9
BAXTER—ARMY 20100487

             [ML] might have given her consent but also that, even if
             she did not, Sellers might reasonably have believed that
             she was consenting. The same might be said with respect
             to her failure to scream loudly or yell for help, or to try to
             flee or remove herself from the scene. . . .

             As the record stands, however, it would have been virtual
             speculation for the court members to find that Airman
             [ML] did not consent but that Sellers believed she had.

Id. at 368–69. The court concluded, therefore, “that defense counsel and the other
parties ‘recognized that mistake of fact was not reasonably raised by the evidence
presented at trial.’” Id. (quoting Taylor, 26 M.J. at 131)). This case is not
borderline, as appellant and SPC SK lacked any kind of previous sexual history from
which appellant could maintain a subjectively honest belief as to consent.

       We do not find the record contains some evidence as to a mistake of fact
defense in appellant’s case. Appellant’s defense counsel concentrated throughout
the trial on the fact that SPC SK could not be believed, that she initiated the sexual
contact, and that she consensually performed oral sex on appellant. Defense counsel
made no attempt to explore and develop grounds for a mistake of fact defense during
the trial. Further, defense counsel eschewed an instruction on consensual sodomy
and never sought a mistake of fact instruction from the military judge. While this
does not constitute an express waiver of such an instruction, it is illustrative of how
the parties viewed the issue at trial. See DiPaola, 67 M.J. at 102 (observing that
counsel’s request for an instruction is indicative of the defense’s theory of the case
and can be considered in determining whether “some evidence” has been raised to
support an instruction). Finally, defense counsel never explicitly or implicitly
argued that appellant mistakenly believed SPC SK’s acts to be consensual. See
Hibbard, 58 M.J. at 76 (recognizing that while the defense presentation at trial is not
definitive in determining whether a defense has been reasonably raised by the
evidence, the court “may take into account the absence of a mistake of fact approach
from the defense case when considering [the] evidence”).

       Appellant’s isolated comment in PE 4 that “maybe we [sh]ouldn’t have
continued[] [o]r maybe she should have been more clear to me, like saying stop or I
don’t want to continue” does not compel otherwise. First, appellant’s defense
counsel argued to the panel that PE 4 should be discounted in its entirety because it
was unreliable and was the product of heavy-handed CID tactics. Beyond that
argument, however, PE 4 must be considered in its entirety. Appellant’s narrative
describes a course of conduct in which SPC SK initiates all sexual contact. This
includes, according to appellant, that SPC SK wanted to engage in sexual intercourse
after she had stopped fellating him. No fair reading of PE 4 has appellant describing
non-consensual activities between himself and SPC SK. In addition, appellant’s


                                           10
BAXTER—ARMY 20100487

defense counsel never connected this comment to any specific evidence of
appellant’s understanding or intent at trial. Hibbard, 58 M.J. at 76. Instead,
appellant’s defense counsel distanced appellant from this comment by arguing that
the panel should disregard PE 4 4 and focus instead on appellant’s statement to CID
in PE 2.

       In sum, we hold that the military judge did not err in failing to give a mistake
of fact instruction sua sponte. A mistake of fact instruction is unwarranted when the
only issue focused on at trial is actual consent. See Willis, 41 M.J. at 438; see also
United States v. Mahone, 14 M.J. 521, 524 (A.F.C.M.R. 1982) (finding a mistake of
fact instruction unwarranted because the only contested issue centered on consent, as
“[t]he gist of the prosecution’s case was that the victim was dragged into a room in
the barracks, thrown on a bed and held there while the three accused had sexual
intercourse with her . . . [while] the defense maintained that the victim initiated the
sexual encounter by coming to the room and removing her slacks and panties[,] . . .
cooperated freely in the sex act and appeared to enjoy it.”); United States v. Perry,
12 M.J. 920, 922 (N.M.C.M.R. 1982) (finding appellant’s testimony “that the victim
was the sexual aggressor, inviting him to her room, removing her skirt, and pulling
him unto her bed where she commenced kissing him and fondling his penis” only
raised the factual issue of consent and not mistake of fact as to consent).

       Even assuming that the military judge should have provided a mistake of fact
instruction to the panel, it is clear beyond a reasonable doubt that a rational jury
would have convicted appellant despite this alleged error. Neder, 527 U.S. at 18.
The lack of a mistake of fact instruction did not undercut a defense theory because
appellant’s defense counsel, on two occasions, expressly informed the military judge
that consent was their defense in this case. Cf. DiPaola, 67 M.J. at 103 (stating that
the missing mistake of fact instruction “essentially undercut a defense theory and
could very well have contributed to the finding of guilty.”) (quoting United States v.
Lewis, 65 M.J. 85, 89 (C.A.A.F. 2007)) (internal quotation and punctuation marks
omitted). Again, appellant and SPC SK recounted two diametrically opposed
accounts of what happened in the supply room of the DFAC. Having heard the
evidence and having conducted a credibility assessment, the panel convicted
appellant. A mistake of fact instruction would not have changed appellant’s defense
or defense theory in this case, as the panel still had to decide who to believe in this
“he said / she said” contest.




                                                            
4
 Appellant does not claim that he received ineffective assistance of counsel based
upon his defense counsel’s treatment or classification of PE 4 at trial.


                                                               11
BAXTER—ARMY 20100487

                                  CONCLUSION

      On consideration of the entire record, the assigned errors, and the matters
discussed during oral argument, we find appellant’s arguments to be without merit.
We hold the findings of guilty and the sentence as approved by the convening
authority correct in law and fact. Accordingly, the findings of guilty and the
sentence are AFFIRMED.

      Senior Judge YOB and Judge BURTON concur.


                                      FOR THE COURT: 
                                      FOR  THE COURT:



                                      MALCOLM H. SQUIRES, JR.                          
                                      MALCOLM
                                      Clerk of Court  H. SQUIRES, JR.
                                      Clerk of Court




                                         12